          Case 2:19-cv-02407-CMR Document 16 Filed 06/06/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                        MDL NO. 2724
 PRICING ANTITRUST LITIGATION                          16-MD-2724


                                                       HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:
                                                       No. 19-cv-02407-CMR
 STATE OF CONNECTICUT, et al. v.
 TEVA PHARMACEUTICALS USA, INC., et al.

                               NOTICES OF APPEARANCE

       Please enter the appearance of the following attorneys at Kasowitz Benson Torres LLP

on behalf of Actavis Holdco U.S., Inc. and Actavis Pharma, Inc. in the above-captioned matter:

Marc E. Kasowitz, Hector Torres, Sheron Korpus, Seth A. Moskowitz, Seth B. Davis, and David

M. Max.

Dated: June 6, 2019                              Respectfully Submitted,

/s/ Marc E. Kasowitz                             /s/ Hector Torres
Marc E. Kasowitz                                 Hector Torres
Kasowitz Benson Torres LLP                       Kasowitz Benson Torres LLP
1633 Broadway                                    1633 Broadway
New York, NY 10019                               New York, NY 10019
mkasowitz@kasowitz.com                           htorres@kasowitz.com

/s/ Sheron Korpus                                /s/ Seth A. Moskowitz
Sheron Korpus                                    Seth A. Moskowitz
Kasowitz Benson Torres LLP                       Kasowitz Benson Torres LLP
1633 Broadway                                    1633 Broadway
New York, NY 10019                               New York, NY 10019
skorpus@kasowitz.com                             smoskowitz@kasowitz.com

/s/ Seth B. Davis                                /s/ David M. Max
Seth B. Davis                                    David M. Max
Kasowitz Benson Torres LLP                       Kasowitz Benson Torres LLP
1633 Broadway                                    1633 Broadway
New York, NY 10019                               New York, NY 10019
sdavis@kasowitz.com                              dmax@kasowitz.com
         Case 2:19-cv-02407-CMR Document 16 Filed 06/06/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Seth A. Moskowitz, hereby certify that on June 6, 2019, I caused the foregoing Notices

of Appearance to be filed electronically with the Clerk of Court by using the Court’s CM/ECF

system which will serve a copy on all interested parties registered for electronic filing and is

available for viewing and downloading from the ECF system.



                                                      /s/ Seth A. Moskowitz
                                                      Seth A. Moskowitz
